DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
As to claim 1, the term “IC” should be defined as “integrated circuit” as disclosed in paragraph [0009] of applicant’s specification.  Appropriate correction is required.
As to claim 6, Examiner suggests changing the phrase “send the same to the gate driver IC” to “send the level of the control signal to the gate driver IC ”.   Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determination unit arranged to determine…” in claim 8; “obtaining unit arranged to obtain…” in claim 21; “current detection unit that detects…” in claim 21; “fault detection unit arranged to detect ” in claim 21; “obtaining unit obtains..” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim limitation “determination unit arranged to determine…” in claim 8; “obtaining unit arranged to obtain…” in claim 21, “fault detection unit arranged to detect… ” in claim 21, and “obtaining unit obtains...” in claim 22 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. It is unclear what specific structure corresponds to  “determination unit”, “obtaining unit” and “fault detection unit”.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For purposes of further examination, due to the interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the art rejection for the above rejected claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are based as best understood by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owaki et al. (JP 2001-092417 A, cited in the Information Disclosure Statement (IDS), English machine translation is used) in view of Sadamitsu et al. (JP 2009-058685 A, cited in the Information Disclosure Statement (IDS), .
 	As to claim 1, Owaki et al. teaches a liquid crystal display device ([0001]: liquid crystal display device), comprising:
 	a pixel array ([0005]: plurality of pixels) including a plurality of rows of gate lines ([0005]: scanning signal lines), a plurality of columns of source lines (Fig. 2; [0009]: drain signal lines), a plurality of switches ([0008]: Each pixel has thin film transistor TFT1, TFT2) pixel has a thin film transistor, and a plurality of liquid crystal cells ([0008]: liquid crystal layer provided between pixel electrode and common electrodeliquid crystal layer is provided between the pixel electrode (ITO 1) and the common electrode (ITO2), the liquid crystal capacitance (CLC) is equivalently connected between the pixel electrode (ITO 1) and the common electrode (ITO). liquid crystal layer is provided between the pixel electrode (ITO 1) and the common electrode (ITO2), the liquid crystal capacitance (CLC) is equivalently connected between the pixel electrode (ITO 1) and the common electrode (ITO). , liquid crystal capacitance connected between pixel electrode and common electrode);
 	a gate driver ([0011]: gate driver 140) connected to the gate lines ([0011]: gate signal lines);
 	a source driver IC ([0013]; 130 in Fig. 4) connected to the source lines (D in Fig. 4);
 	a timing control IC (110 in Fig. 1;[0010]) arranged to control operation timings of the gate driver IC ([0011]: control device 110 outputs clock signal to the gate driver display control device 110 outputs a clock signal CL 3, which is a shift clock of a period of time of 1 horizontal scanning time, to the gate driver 140 display control device 110 outputs a clock signal CL 3, which is a shift clock of a period of time of 1 horizontal scanning time, to the gate driver 140) and the source driver IC ([0012]: alternating current timing signal from the display control device is supplied to the drain driver 130 display control device 110 outputs a clock signal CL 3, which is a shift clock of a period of time of 1 horizontal scanning time, to the gate driver 140 display control device 110 outputs a clock signal CL 3, which is a shift clock of a period of time of 1 horizontal scanning time, to the gate driver 140) ; and
 	a system power supply (120 in Fig. 6) arranged to supply a power supply voltage (VREF in Fig. 6) to the source driver IC (Fig. 6, HSC is composed of drain driver;[0013];[0015]), but does not explicitly disclose wherein A power supply circuit for supplying a power supply voltage to an amplifier circuit of the video signal line drive meanseach of the timing control has a function of detecting an abnormality in the gate driver and an abnormality in the source driver.
 	However, Sadamitsu et al. teaches wherein A power supply circuit for supplying a power supply voltage to an amplifier circuit of the video signal line drive meanseach of the timing control (controller 10 in Fig. 1) has a function of detecting an abnormality in the gate driver and an abnormality in the source driver ([0014]:  identify occurrence of an abnormality by comparing timing signals output from the controller unit (e.g., a vertical synchronization signal and a horizontal synchronization signal);[0017]: vertical synchronizing signal input from the timing signal generating circuit 11 to the gate driver 22, horizontal synchronizing signal input from the timing signal generating circuit 11 to the source driver 23vertical synchronizing signal, a start pulse signal, and a gate clock signal (hereinafter, collectively referred to as a vertical driving signal) are input from the timing signal generating circuit 11 to the gate driver 22. Further, a horizontal synchronizing signal and a source clock signal (hereinafter, collectively referred to as a horizontal driving signal) are input from the timing signal generating circuit 11 to the source driver 23.identify occurrence of an abnormality on the panel side by comparing timing signals output from the controller unit (e.g., a vertical synchronization signal and a horizontal synchronization signal)  identify occurrence of an abnormality on the panel side by comparing timing signals output from the controller unit (e.g., a vertical synchronization signal and a horizontal synchronization signal) ;identify occurrence of an abnormality on the panel side by comparing timing signals output from the controller unit (e.g., a vertical synchronization signal and a horizontal synchronization signal)[0034]: 
 	It would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the timing control IC and source driver IC of Owaki et al. by detecting an abnormality in the gate driver and an abnormality in the source driver as taught by Sadamitsu et al. in order to provide a panel display device that can detect causes of failure in the panel when display failure occurs.
 	Owaki et al. in view of Sadamitsu et al. teaches the device as discussed above, but does not explicitly disclose the system power supply has a function of detecting an abnormality in the gate driver and an abnormality in the source driver .
 	However, Kim et al. teaches the system power supply has a function of detecting an abnormality in the gate driver and an abnormality in the source driver ([0045];[0118-0119]: power supply receive information showing malfunction occurred in gate driver and driving controller).To provide a panel display device that can detect causes of failure in the panel when display failure occurs.
 	It would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Owaki et al. in view of Sadamitsu et al. such that the system power supply has a function of detecting an abnormality in the gate driver and an abnormality in the source driver as taught by Kim et al. in order to stop supplying power to device when a malfunction of the device occurred.
 	Owaki et al. and Sadamitsu et al. and Kim et al. teaches the device as discussed above, but does not explicitly express gate driver IC and system power supply IC.
 	However, Takahara et al.  teaches gate driver IC ([0300]: gate driver IC) and system power supply IC ([0319]: power supply IC). to identify that an abnormality has occurred on the side of the panel
to identify that an abnormality has occurred on the side of the panelsynchronization between the output signal (vertical drive signal or horizontal drive signal) from the controller unit 10 and the output signal (vertical output signal or horizontal output signal) output from the display panel 20 is checked.
 	As to claim 2, Owaki et al. teaches the timing control IC (110 in Fig. 1;[0010]) and source driver IC ([0013]; 130 in Fig. 4), but does not explicitly disclose wherein the timing control detects an abnormality in the source driver on the basis of a feedback signal from the source driver .
  	However, Sadamitsu et al. teaches wherein the timing control detects an abnormality in the source driver on the basis of a feedback signal from the source driver (Abstract;[0017]: vertical synchronizing signal input from the timing signal generating circuit 11 to the gate driver 22, horizontal synchronizing signal input from the timing signal generating circuit 11 to the source driver 23vertical synchronizing signal, a start pulse signal, and a gate clock signal (hereinafter, collectively referred to as a vertical driving signal) are input from the timing signal generating circuit 11 to the gate driver 22. Further, a horizontal synchronizing signal and a source clock signal (hereinafter, collectively referred to as a horizontal driving signal) are input from the timing signal generating circuit 11 to the source driver 23.identify occurrence of an abnormality on the panel side by comparing timing signals output from the controller unit (e.g., a vertical synchronization signal and a horizontal synchronization signal)  identify occurrence of an abnormality on the panel side by comparing timing signals output from the controller unit (e.g., a vertical synchronization signal and a horizontal synchronization signal) ;identify occurrence of an abnormality on the panel side by comparing timing signals output from the controller unit (e.g., a vertical synchronization signal and a horizontal synchronization signal)[0034]: synchronization between the output signal (vertical drive signal or horizontal drive signal) from the controller unit 10 and the output signal (vertical output signal or horizontal output signal) output from the display panel 20 is checked)  to identify that an abnormality has occurred on the side of the panel).
	It would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Owaki et al. such that the timing control detects an abnormality in the source driver on the basis of a feedback signal from the source driver as taught by Sadamitsu et al. in order to provide a panel display device that can detect causes of failure in the panel when display failure occurs.

	As to claim 3, Owaki et al. teaches the timing control IC (110 in Fig. 1;[0010]) and source driver IC ([0013]; 130 in Fig. 4), but does not explicitly disclose wherein the timing control detects an 
 	However, Sadamitsu et al. teaches wherein the timing control detects an abnormality in the source driver on the basis of a voltage value of a control signal output to the source driver ([0014]:  identify occurrence of an abnormality by comparing timing signals output (timing voltage signal output has a voltage value) from the controller unit (e.g., a vertical synchronization signal and a horizontal synchronization signal); [0017]: horizontal synchronizing signal input (horizontal synchronizing signal input has a voltage value) from the timing signal generating circuit 11 to the source driver 23).
 	It would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Owaki et al. such that the timing control detects an abnormality in the source driver on the basis of a voltage value of a control signal output to the source driver as taught by Sadamitsu et al. in order to provide a panel display device that can detect causes of failure in the panel when display failure occurs.

 	As to claim 4, Owaki et al. teaches the timing control IC (110 in Fig. 1;[0010]) and gate driver ([0011]: gate driver 140), but does not explicitly disclose wherein the timing control detects an abnormality in the gate driver on the basis of a feedback signal from the gate driver.
 	However, Sadamitsu et al. teaches wherein the timing control detects an abnormality in the gate driver on the basis of a feedback signal from the gate driver (Abstract;[0017]: vertical synchronizing signal input from the timing signal generating circuit 11 to the gate driver 22, horizontal synchronizing signal input from the timing signal generating circuit 11 to the source driver 23vertical synchronizing signal, a start pulse signal, and a gate clock signal (hereinafter, collectively referred to as a vertical driving signal) are input from the timing signal generating circuit 11 to the gate driver 22. Further, a horizontal synchronizing signal and a source clock signal (hereinafter, collectively referred to as a horizontal driving signal) are input from the timing signal generating circuit 11 to the source driver 23.identify occurrence of an abnormality on the panel side by comparing timing signals output from the controller unit (e.g., a vertical synchronization signal and a horizontal synchronization signal)  identify occurrence of an abnormality on the panel side by comparing timing signals output from the controller unit (e.g., a vertical synchronization signal and a horizontal synchronization signal) ;identify occurrence of an abnormality on the panel side by comparing timing signals output from the controller unit (e.g., a vertical synchronization signal and a horizontal synchronization signal)[0034]: synchronization between the output signal (vertical drive signal or horizontal drive signal) from the controller unit 10 and the output signal (vertical output signal or horizontal output signal) output from the display panel 20 is checked)  to identify that an abnormality has occurred on the side of the panel).

 	Owaki et al. in view of  Sadamitsu et al. and Kim et al. teaches the device as discussed above, but does not explicitly express gate driver IC.
 	However, Takahara et al.  teaches gate driver IC ([0300]: gate driver IC).
	It would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the gate driver of Owaki et al. in view of  Sadamitsu et al. and Kim et al. with gate driver IC as taught by Takahara et al. in order to drive display device, since the use of gate driver IC is well known in the art.to identify that an abnormality has occurred on the side of the panelsynchronization between the output signal (vertical drive signal or horizontal drive signal) from the controller unit 10 and the output signal (vertical output signal or horizontal output signal) output from the display panel 20 is checked.

 	 As to claim 5,  Owaki et al.  in view of Sadamitsu et al.  teaches the source driver IC (Owaki et al, [0013]; 130 in Fig. 4), but does not explicitly disclose wherein the system power supply detects an abnormality in the source driver on the basis of a value of the power supply voltage supplied to the source driver.
 	However, Kim et al. teaches wherein the system power supply detects an abnormality in the source driver on the basis of a value of the power supply voltage supplied to the source driver ([0045]; [0112];[0118-0119]: power supply receive information showing malfunction occurred in driving controller).
 	It would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Owaki et al. in view of Sadamitsu et al. such that the system power supply detects an abnormality in the source driver on the basis of a value of the power 
 	Owaki et al. and Sadamitsu et al. and Kim et al. teaches the device as discussed above, but does not explicitly express system power supply IC.
 	However, Takahara et al.  teaches system power supply IC ([0319]: power supply IC). to identify that an abnormality has occurred on the side of the panel
 	It would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the system power supply of Owaki et al. in view of Sadamitsu et al. and Kim et al. with system power supply IC  as taught by Takahara et al. in order to drive display device, since the use of system power supply IC is well known in the art.to identify that an abnormality has occurred on the side of the panelsynchronization between the output signal (vertical drive signal or horizontal drive signal) from the controller unit 10 and the output signal (vertical output signal or horizontal output signal) output from the display panel 20 is checked.
 	As to claim 7,  Owaki et al. in view of Sadamitsu et al.  teaches the liquid crystal display device as discussed above, but does not explicitly disclose wherein the system power supply supplies the power supply voltage to the timing control, and detects an abnormality in the timing control on the basis of a value of the power supply voltage supplied to the timing control.
 	However, Kim et al. teaches wherein the system power supply supplies the power supply voltage to the timing control, and detects an abnormality in the timing control on the basis of a value of the power supply voltage supplied to the timing control ([0045];[0112];[0118-0119]: power supply receive information showing malfunction occurred in gate driver and driving controller).To provide a panel display device that can detect causes of failure in the panel when display failure occurs.
 	It would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Owaki et al. in view of Sadamitsu et al. such that the system power supply supplies the power supply voltage to the timing control, and detects an abnormality in the timing control on the basis of a value of the power supply voltage supplied to the timing control as taught by Kim et al. in order to stop supplying power to device when a malfunction of the device occurred.

 	However, Takahara et al.  teaches system power supply IC ([0319]: power supply IC). to identify that an abnormality has occurred on the side of the panel
 	It would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the system power supply of Owaki et al. in view of Sadamitsu et al. and Kim et al. with system power supply IC  as taught by Takahara et al. in order to drive display device, since the use of system power supply IC is well known in the art.
to identify that an abnormality has occurred on the side of the panelsynchronization between the output signal (vertical drive signal or horizontal drive signal) from the controller unit 10 and the output signal (vertical output signal or horizontal output signal) output from the display panel 20 is checked.
 	As to claim 8, Owaki et al. teaches the timing control IC (110 in Fig. 1;[0010]), but does explicitly disclose comprising a determination unit arranged to determine a fault aspect of the liquid crystal display device on the basis of an abnormality detection result by the timing control.
 	However, Sadamitsu et al. teaches a determination unit arranged to determine a fault aspect of the liquid crystal display device on the basis of an abnormality detection result by the timing control. ([0027];[0031];identify occurrence of an abnormality on the panel side by comparing timing signals output from the controller unit (e.g., a vertical synchronization signal and a horizontal synchronization signal)[0034]: check circuit 13 determines synchronization between the output signal (vertical drive signal or horizontal drive signal) from the controller unit 10 and the output signal (vertical output signal or horizontal output signal) output from the display panel 20 is checked)  to identify that an abnormality has occurred on the side of the panel).
	It would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the timing control IC of Owaki et al. such that a determination unit is arranged to determine a fault aspect of the liquid crystal display device on the basis of an abnormality detection result by the timing control as taught by Sadamitsu et al. in order to provide a panel display device that can detect causes of failure in the panel when display failure occurs.

 	However, Kim et al. teaches determination unit arranged to determine a fault aspect of the liquid crystal display device on the basis of an abnormality detection result by the system power supply ([0045];[0118-0119]: power supply receive information showing malfunction occurred in gate driver and driving controller).To provide a panel display device that can detect causes of failure in the panel when display failure occurs.
 	It would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Owaki et al. in view of Sadamitsu et al. such that determination unit arranged to determine a fault aspect of the liquid crystal display device on the basis of an abnormality detection result by the system power supply as taught by Kim et al. in order to stop supplying power to device when a malfunction of the device occurred.
 	Owaki et al. in view of  Sadamitsu et al. and Kim et al. teaches the device as discussed above, but does not explicitly express system power supply IC.
 	However, Takahara et al.  teaches system power supply IC ([0319]: power supply IC). to identify that an abnormality has occurred on the side of the panel
 	It would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the system power supply of Owaki et al. in view of Sadamitsu et al. and Kim et al. with system power supply IC  as taught by Takahara et al. in order to drive display device, since the use of system power supply IC is well known in the art.to identify that an abnormality has occurred on the side of the panelsynchronization between the output signal (vertical drive signal or horizontal drive signal) from the controller unit 10 and the output signal (vertical output signal or horizontal output signal) output from the display panel 20 is checked.
Claims 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owaki et al. (JP 2001-092417 A, cited in the Information Disclosure Statement (IDS), English machine translation is used) in view of Sadamitsu et al. (JP 2009-058685 A, cited in the Information Disclosure Statement (IDS), English machine translation is used) in view of Kim et al. (US 2017/0162092 A1)  in view of Takahara et .
 	As to claim 9, Owaki et al. in view of Sadamitsu et al. and Kim et al. teaches the a source driver IC ([0013]; 130 in Fig. 4), but does not explicitly express gate driver IC.
	However, Takahara et al.  teaches gate driver IC ([0300]: gate driver IC).
 	It would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the gate driver of Owaki et al. in view of Sadamitsu et al. and Kim et al. with gate driver IC as taught by Takahara et al. in order to drive display device, since the use of gate driver IC is well known in the art.to identify that an abnormality has occurred on the side of the panelsynchronization between the output signal (vertical drive signal or horizontal drive signal) from the controller unit 10 and the output signal (vertical output signal or horizontal output signal) output from the display panel 20 is checked.
 	Owaki et al. in view of Sadamitsu et al., Kim et al., and Takahara et al. teaches the device as discussed above, but does not explicitly disclose wherein the timing control IC is a substantially rectangular semiconductor package having first to fourth sides in a plan view, the first side is opposed to the third side, while the second side is opposed to the fourth side, and at least some of a plurality of pins that receive an image signal are disposed on the first side, while at least some of a plurality of pins that supply output data to the gate driver  and the source driver are disposed on the third side.
 	However, Kato teaches wherein the timing control IC is a substantially rectangular semiconductor package having first to fourth sides in a plan view (Fig. 1 shows the timing control IC 26 is a substantially rectangular semiconductor package having first to fourth sides in a plan view), the first side is opposed to the third side (Fig. 1 shows the first side (right side) is opposed to the third side (left side)), while the second side is opposed to the fourth side (Fig. 1 shows the second side (top side) is opposed to the fourth side (bottom side)), and at least some of a plurality of pins that receive an image signal are disposed on the first side (Fig. 1, right side of 26; [0025]: input pin group 26b), while at least some of a plurality of pins that supply output data to the gate driver and the source driver are disposed on the third side (Fig. 1, left side;[0024];[0026]).


 	As to claim 10, Owaki et al. in view of Sadamitsu et al., Kim et al., and Takahara et al.  teaches the liquid crystal display device according to claim 9, but does not explicitly disclose wherein a plurality of pins that receive the image signal are disposed on the first side and the second side.
 	However, Kato teaches wherein a plurality of pins that receive the image signal are disposed on the first side and the second side (Fig. 1, right side and left side;[0025]).
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Owaki et al. in view of Sadamitsu et al., Kim et al., and Takahara et al. such that a plurality of pins that receive the image signal are disposed on the first side and the second side as taught by Kato in order to provide timing control IC and a liquid crystal display device with short wiring.

 	As to claim 11, Owaki et al. in view of Sadamitsu et al., Kim et al., and Takahara et al. teaches the liquid crystal display device according to claim 10, but does not explicitly disclose wherein the pins disposed on the first side so as to receive the image signal are disposed close to the second side on the first side, while the pins disposed on the second side so as to receive the image signal are disposed close to the first side on the second side.
 	However, Kato teaches wherein the pins disposed on the first side (Fig. 1, right side) so as to receive the image signal are disposed close to the second side (Fig. 1, top side) on the first side (Fig. 1, 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Owaki et al. in view of Sadamitsu et al., Kim et al., and Takahara et al. such that the pins disposed on the first side so as to receive the image signal are disposed close to the second side on the first side, while the pins disposed on the second side so as to receive the image signal are disposed close to the first side on the second side as taught by Kato in order to provide timing control IC and a liquid crystal display device with short wiring.
 
 	As to claim 13,  Owaki et al. in view of Sadamitsu et al., Kim et al., and Takahara et al.  teaches the liquid crystal display device according to claim 9, but does not explicitly disclose wherein the plurality of pins that supply the output data to the gate driver IC and the source driver IC are disposed on the third side and the second side.
 	However, Kato teaches wherein the plurality of pins that supply the output data to the gate driver IC and the source driver IC are disposed on the third side and the second side (Fig. 1, left side and top side;[0024-0026]).
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Owaki et al. in view of Sadamitsu et al., Kim et al., and Takahara et al. such that the plurality of pins that supply the output data to the gate driver IC and the source driver IC are disposed on the third side and the second side as taught by Kato in order to provide timing control IC and a liquid crystal display device with short wiring.
	
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owaki et al. (JP 2001-092417 A, cited in the Information Disclosure Statement (IDS), English machine translation is used) 2004249836
 	As to claim 19, Owaki et al., Sadamitsu et al., Kim et al. and Takahara et al. teaches the liquid crystal display device according to claim 1, but does not explicitly disclose an image display system comprising a plurality of display devices, wherein each the plurality of display devices is the liquid crystal display device, and when a fault is detected in a certain display device among the plurality of display devices, at least either at least one display device other than the certain display device among
the plurality of display devices or a notification device that performs notification other than display notifies that a fault is detected in the certain display device, and at least one display device other than the certain display device among the plurality of display devices displays an image for the certain display device.
 	However, Nagura teaches an image display system comprising a plurality of display devices ([0016]: center display, meter display), wherein each the plurality of display devices is the liquid crystal display device ([0016]: liquid crystal display), and when a fault is detected in a certain display device among the plurality of display devices, at least either at least one display device other than the certain display device among the plurality of display devices or a notification device that performs notification other than display notifies that a fault is detected in the certain display device ([0053]: overall control unit 2 causes the meter display 9 to display an icon F (see FIG. 10) indicating that the center display 8 has failed)overall control unit 2 causes the meter display 9 to display an icon F (see FIG. 10) indicating that the center display 8 has failed  meter display 9 to display an icon F (see FIG. 10) indicating that the center display 8 has failed  meter display 9 to display an icon F (see FIG. 10) indicating that the center display 8 has failed, and at least one display device other than the certain display device among the plurality of display devices displays an image for the certain display device. (Abstract;[0053]:meter display 9 to display an icon F indicating that the center display 8 has failed in composite display formatin the composite display format in the composite display format  in the composite display format).
To notify a user of contents to be displayed in a display part even if a portion required for displaying in a display part is defective.

 	As to claim 20, Owaki et al., Sadamitsu et al., Kim et al. and Takahara et al. teaches the image display system according to claim 19, but does not explicitly disclose wherein when a fault is detected in a certain display device among the plurality of display devices, at least one display device other than the certain display device among the plurality of display devices displays an image for itself and an image for the certain display device in a layout corresponding to a positional relationship between itself and the certain display device.
 	However, Nagura teaches wherein when a fault is detected in a certain display device among the plurality of display devices, at least one display device other than the certain display device among the plurality of display devices displays an image for itself and an image for the certain display device in a layout corresponding to a positional relationship between itself and the certain display device ([0053]:   performs a multi screen display , the meter display 9 to display an icon F (see FIG. 10) indicating that the center display 8 has failed a multi-screen display).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Owaki et al. in view of Sadamitsu et al., Kim et al., and Takahara et al. such that when a fault is detected in a certain display device among the plurality of display devices, at least one display device other than the certain display device among the plurality of display devices displays an image for itself and an image for the certain display device in a layout corresponding to a positional relationship between itself and the certain display device as taught by To notify a user of contents to be displayed in a display part even if a portion required for displaying in a display part is defective.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owaki et al. (JP 2001-092417 A) in view of Sadamitsu et al. (JP 2009-058685 A) in view of Kim et al. (US 2017/0162092 A1)  in view of Takahara et al. (US 2005/0168491 A1) and further in view of Miller et al. (US 2016/0364029 A1).
 	As to claim 23, Owaki et al. in view of Sadamitsu et al., Kim et al., and Takahara et al. teaches the liquid crystal display device according to claim 1, but does not explicitly disclose  a vehicle equipped with the liquid crystal display device.
 	However, Miller et al. teaches a vehicle equipped with the liquid crystal display device ([0029]: vehicle with liquid crystal display).
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Owaki et al. in view of Sadamitsu et al., Kim et al., Takahara et al. with a vehicle equipped with the liquid crystal display device as taught by Miller et al. in order to provide a vehicle user interface.


Allowable Subject Matter
Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the claim objection(s) as set forth in the office action above, and in independent form including all of the limitations of the base claim and any intervening claims.

s 12, and 14 -18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 6, the prior art of record does not disclose applicant’s claimed invention: “the liquid crystal display device according to claim 1, comprising a level shifter arranged to shift a level of a control signal supplied from the timing control IC so as to send the level of the control signal to the gate driver IC, wherein the system power supply IC detects an abnormality in the gate driver IC on the basis of a value of the power supply voltage supplied to the level shifter.”
 	As to claim 12, the prior art of record does not disclose applicant’s claimed invention: “the liquid crystal display device according to claim 10, wherein the number of pins disposed on the first side so as to receive the image signal is equal to or larger than the number of pins disposed on the second side so as to receive the image signal.”
 	As to claim 14, the prior art of record does not disclose applicant’s claimed invention: “the liquid crystal display device according to claim 13, wherein the pins disposed on the third side so as to supply the output data to the gate driver IC and the source driver IC are disposed close to the second side on the third side, while the pins disposed on the second side so as to supply the output data to the gate driver IC and the source driver IC are disposed close to the third side on the second side.”
 	As to claim 15, the prior art of record does not disclose applicant’s claimed invention: “wherein the number of pins disposed on the third side so as to supply the output data to the gate driver IC and the source driver IC is equal to or larger than the number of pins disposed on the second side so as to supply the output data to the gate driver IC and the source driver IC.”
	As to claim 16, the prior art of record does not disclose applicant’s claimed invention: “the liquid crystal display device according to claim 10, wherein at least either a pin that outputs a detection result about an abnormality in the gate driver IC and an abnormality in the source driver IC or a pin that 
 	As to claim 17, the prior art of record does not disclose applicant’s claimed invention: “the liquid crystal display device according to claim 9, wherein in the timing control IC, a pin that outputs a first pulse signal to be a write start trigger for the source driver IC is disposed adjacent to a pin that receives a second pulse signal when writing of the source driver IC, which starts by the first pulse signal as a trigger, is normally performed.”
 	As to claim 18, the prior art of record does not disclose applicant’s claimed invention: “the liquid crystal display device according to claim 9, wherein in the timing control IC, other pin is disposed between a pin that outputs a first pulse signal to be a write start trigger for the source driver IC and a pin that receives a second pulse signal when writing of the source driver IC, which starts by the first pulse signal as a trigger, is normally performed.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698.  The examiner can normally be reached on Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/STACY KHOO/Primary Examiner, Art Unit 2624